Appeal by an employer and insurance carrier from an award of the Workmen’s Compensation Board in a death ease. The decedent was a foreman engaged in the installation of furnaces for the appellant employer. On December 15, 1953, he helped to load a heating unit weighing 600 pounds and an oil tank weighing 100 pounds onto a truck and thereafter he helped to unload it from the truck and to move it down to the basement of the customer’s cellar. There, with the assistance of a fellow employee, he lifted the heating unit off the floor and held it up while another fellow employee placed eight-inch blocks under it. Later that day the decedent complained to his fellow employees of pressure in his chest similar to the feeling of indigestion and he complained to his wife of the pain that night. Two days later while at work doing comparatively light work, the decedent complained of pressure in his chest and, shortly thereafter, he dropped dead on the job of a heart attack. The medical testimony is in conflict but there was ample evidence to sustain the finding by the board that the decedent had suffered an accidental injury consisting of undue strain which aggravated a pre-existing heart condition and caused his death. Award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Bergan, Coon, Halpern and Gibson, JJ.